 ROHR AIRCRAFT CORPORATIONAPPENDIX ANOTICE TO ALL EMPLOYEES499Pursuant to a Decision and Order of the National LaborRelations Board and in order to effectuate the policies of theNational Labor Relations Act. as amended, we hereby notifyour employees that:WE WILL NOT interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organiza-tion,toform labor organizations, to join or assistRetailClerks International Association, AFL, or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection.WE WILL NOT discriminatorily apply our no-solicita-tion rule by making antiunion speeches to our employeesduring working hours on our premises, while refusing toaccord, upon reasonable request, a similar opportunityto address our employees to the labor organization againstwhich such speeches are directed.BONWIT TELLER, INC.,Employer.Dated ...............By ...................................................(Representative)(Title)This notice must remain posted for 60 days after its dateandmust not be altered, defaced, or covered by any othermaterial.ROHR AIRCRAFT CORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT, AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, C.I.O.,Petitioner, Case No. 21-RC-2916. April 28, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Daniel J.Harrington, hearing officer.' The hearing officer's rulings'At the hearing and in its brief, international Association of Machinists,hereinafter calledthe Intervenor,moved to dismiss the petition on the ground that charges filed by the Petitionerin Cases Nos.21-CA-1497and 21-CB-436 against the Employer and the Intervenor,respec-tively,were pending. The hearing officer referred the motion to the Board for ruling. Be-cause the Petitioner filed waiver of the charges,we deny the motion.Newport News Children'sDress Company, 89 NLRB442.TheTimken-Detroit Axle Company (Ohio Axle & GearDivision),102 NLRB 509,and The Great Atlantic & Pacific Tea Company, 101 NLRB 1118.relied on by the intervenor in support of its motion, are not in point. 500DECISIONSOF NATIONAL LABOR RELATIONS BOARDmade at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Chairman Herzog- and MembersStyles and Peterson].1.The Employeris engaged in commercewithin themeaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.The Employer and the Intervenorassert,and the Petitionerdenies, that a current contract between the Employer and theIntervenor covering employees at the Employer's plant inRiverside, California, is a bar to an immediate election amongthese employees.The contract referred to above provides, in part, as follows:The Company recognizes and accepts the Union as theexclusive collective bargaining agency for the purpose ofrepresenting all production, inspection and maintenanceemployees of the Company, . . . for such time as theNational Labor Relations Board shall certify the Union assuch exclusive bargaining agency. In the event the Unionshall be decertified by the National Labor Relations Boardprior to the expiration of this Agreement, this Agreementshall become forthwith null and void.Becauseit is evident from the contract provision quoted abovethat the Employer's recognition of the Intervenor as the ex-clusive collective -bargaining representative of employees at theRiverside plant was made contingent on certification of theIntervenor as such representative, and because that contingencyhas not occurred, the contract must be held to be no bar tothis proceeding.'A question affecting commerce exists concerning the re-presentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner 'seeks a unit of production and maintenanceemployees at the Employer's Riverside plant. The Employercontends that the appropriate unit for Riverside plant employeesshould also include employees at its Chula Vista, California,plant. The Intervenor's position on this issue is not entirelyclear. The parties further disagree as to the unit placement ofcertain categories, discussed below.At its Chula Vista and Riverside plants, the Employer isengaged as a subcontractor in the manufacture of aircraftparts and accessories for the United States Air Force.The Chula Vista plant has been in operation for severalyears.On September 13, 1941, following a Board Decision,Direction of Election, and Order in Cases Nos. R-2601 andZCf. American News Company, Inc., 102 NLRB196, and Hiden Warehouse and ForwardingCompany, 80 NLRB 1587. AlthoughMember Peterson dissented in the American News case,he regards himself as boundby thedecision of the majority therein. ROHR AIRCRAFT CORPORATION501R-2602, the Board certified the Intervenor as the exclusivebargaining representativeof productionand maintenance em-ployees atthis plant.3 Thereafter, the Employer and the Interve-nor enteredinto collective -bargainingcontracts covering theseemployees. About July 14, 1952, the Employer opened itsRiverside plant, and on August 14, 1952, as the result ofpreviousnegotiations,the Employer and the Intervenor enteredintoa collective-bargaining contract covering production,maintenance,and inspection employees at this plant effectiveuntil November 15, 1953.At the time of the hearing, held on February 13, 1953, theEmployer,inmost cases,sent detailed parts from its ChulaVista plant to its Riverside plant, where they were "fabricatedor assembled," and then returned to the former plant for in-corporation into the Employer's finished products. Thesewere then shipped to the Employer's customer. However,some ofthe accessories processed at Riverside were shippeddirectly to the customer. The Employer had 1,000" productionand maintenance employees, and expected ultimately to have2,500 such employees on the payroll of its Riverside plant.' Ofthese 1,000 employees, the Employer had permanently trans-ferred 90 from its Chula Vista plant, and 376 new employeeshad received,orwerereceiving, job training at that plant.The Employer had also temporarily transferred, or "loaned,"an undisclosed number of employees from the Chula Vistaplant to the Riverside plant. At the Chula Vista plant, theEmployer determines policy, and has 1 director of personneland 1 accounting department for both plants.Although certain of these factors militate in favor of a 2-plantunit, they are not so compelling as to require our holding thatonly a 2-plant unit is appropriate. These are several otherfactors present in this case which warrant a finding that aunit limited to employees at the Riverside plant is appro-priate for bargaining purposes. The 2 plants are about 105miles apart. The Employer and the Intervenor have bargainedfor Riverside plant employees as a separate unit. Employeesat this plant work under the separate overall supervision ofthe factorymanager andthe separate immediate supervisionof department heads and other supervisors. The Riverside planthas itsown personnel manager and personneloffice and aseparatepayroll. It hires virtually all its employees in theRiversidearea.Under all these circumstances, we are per-suaded thata unitconfined to employees at the Employer'sRiverside, California, plant is appropriate.°Disputed CategoriesExpediters or dispatchers and tool-crib attendants: ThePetitioner would include, and the Employer and the IntervenorSRohr Aircraft Corporation, 34 NLRB 266, and 35 NLRB 424.4The figures given herein are approximate.5 There were 3,000 employees at the Chula Vista plant.6 See Telechron,Inc., 90 NLRB 931.2832300 - 54 - 33 502DECISIONSOF NATIONALLABOR RELATIONS BOARDwould exclude, expediters or dispatchers. The Petitioner wouldinclude, and the Employer would exclude, tool-crib attendants.The Intervenor takes no definite position as totheir unit place-ment.Expediters or dispatchers (excluded from the current con-tract between the Employer and the Intervenor) and tool-cribattendants perform the customary duties of their usual andrespectivework classifications. Expediters or dispatchersspend about 60 percent of their working time at desks inproduction areas and the remainder wherever their dutiesrequire them to go. Tool-crib attendants spend virtually alltheirworking time in production or maintenanceareas. Inaccordance with the Board's policy, we include expediters ordispatchers and tool-crib attendants with other plant clericalemployees in the production and maintenance unit.?Leadmen: The Employer and the Intervenor would includeleadmen as production workers. The Petitioner would excludethem as supervisors. Leadmen direct employees in their workduties and make personnel recommendations concerning themto supervisors. The records, however, does not clearly dis-closethat these recommendations carry effective weight. Wetherefore find that leadmen are not supervisors as defined inSection 2 (11) of the Act and include them in the unit. eTimekeepers: The Petitioner would include, and the Em-ployer and the Intervenor would exclude, these employees.Timekeepers (excluded from the current contract between theEmployer and the Intervenor) perform the customary dutiesof their classification. They spend by far the greater part oftheir time in the Employer's office building performinggeneraloffice functions and the remainder in production areas. We ex-clude timekeepers as office clerical employees.'Upon the entire record in this case, we find that the followingemployees of the Employer at its plant in Riverside, California,constitute a unit appropriate for the purposes of collectivebargaining within themeaning ofSection 9 (b) of the Act: Allproduction and maintenance employees, including expeditersor dispatchers, tool-crib attendants, other plant clerical em-ployees, and leadmen, but excluding timekeepers, other officeclericalemployees, professional employees, guards, andsupervisors as defined in the Act.5.At the time of the hearing, 40 to 50 employees on thepayroll of the Riverside plant were training at the Chula Vistaplant for "two or more weeks" for jobs at the former plant.Their trainingassignment,if not already completed, is in thenature of a temporary detail. We therefore find that these em-ployees have a sufficient interest in the selection of a bargain-ing representative for Riverside plant employees to entitlethem to vote in the election hereinafter directed."[Text of Direction of Election omitted from publication.]TD. M. Steward Manufacturing Company, 102 NLRB 461.8Riverside Mills. 85 NLRB 969.9Wisconsin Motor Corporation,100 NLRB 975.10 Cf. Johnson City Foundry & Machine Works, Inc., 75 NLRB 475.